DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is a response to an application filed on 08/22/2019 where claims 1-30 are pending. 
Information Disclosure Statement
3.	The information disclosure statement (IDS) is submitted on 09/24/2019, 11/03/2020 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Drawings
4.	The drawings were received on 08/12/2020. These drawings are acceptable.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 12-14, 16-25, 27, 28, 30 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ng et al. (EP 2648448A1) hereinafter Ng 


As to claim 1. Ng teaches a method for wireless communications at a user equipment (UE), comprising: communicating with a base station via multi-user (MU) multiple-input multiple-output (MIMO), the base station comprising a total number of ports available for MU-MIMO; (Ng [0033] [0034] Fig. 1, base station provides two semi-orthogonal DM-RS For high-order MU-MIMO, the number of users simultaneously served by the BS  can be increased significantly (e.g., 8, 10, 16, etc.). To enhance own channel estimation quality and also to enable MU interference suppression/cancelation, the number of orthogonal ports for MU-MIMO transmission can be increased, for example, to eight)
receiving, from the base station, signaling indicative of a subset of the total number of ports, the subset comprising ports shared by other UEs having resource allocations that overlap with a resource allocation of the UE; (Ng [0038] [0058] [0077] Fig. 8, the resource elements for the UEs may be multiplexed using only two ports (e.g., ports 7 and 8), for example, by assigning different scrambling ID for different UEs assigned the same DM-RS port i.e. port shared; UEs may be scheduled with an overlapping allocation of RBs in frequency. the network entity may define a group of RBs over which the same set of UEs is allocated the same set of DMRS ports; network entity then sends downlink control information, downlink control information may include an indication of whether an interfering UE is allocated a group of resource blocks that overlaps with resource blocks assigned to the UE)
and determining the subset based at least in part on the signaling. (Ng [0073] the UE may also identify a number layers, a scrambling identifier, and whether rate matching is used from a jointly encoded message in the downlink control information, the UE may also identify information about one or more interfering UEs including at least one of a modulation and coding scheme of the one or more interfering UEs, one or more port(s) assigned to the one or more interfering UEs, a number of the one or more interfering UEs, a UE identifier for the one or more interfering UEs, or a DM-RS port scrambling identifier for the one or more interfering UEs, the UE may also identify whether an interfering UE is allocated a group of resource blocks that overlaps with resource blocks assigned to the UE to reduce interference)

As to claim 2. Ng teaches further comprising: determining a second subset of the total number of ports based at least in part on the signaling indicative of the subset, the second subset comprising ports not shared by other UEs. (Ng [0036] [0040] [0041] Fig. 5, network entity may provide control signaling to indicate the scheduling of the resources to support the high-order MU-MIMO operations, include at least one and possibly more of: the DM-RS Port(s) assigned to the UE, to facilitate MU-MIMO multiplexing between UEs, various embodiments include assignment of ports belonging to a same CDM group (e.g., ports 11 and 13). In other words, in one physical resource block (PRB), the DM-RS ports used by the network entity for MU-MIMO multiplexing may include only ports of the same CDM group, for example, ports 7, 8, 11, and 13 , while the ports belonging to different CDM group (e.g., ports 9, 10, 12, and 14) are not transmitted,; control signaling may also indicate the existence of interfering UEs. For example, the control signaling from the network entity may indicate whether the DM-RS port(s) not assigned to the UE is assigned to another UE i.e., not shared).

As to claim 3. Ng teaches  wherein receiving the signaling indicative of the subset comprises: identifying an absence of multiplexed code division multiplexing (CDM) ports among one or more ports allocated to the UE.(Ng [0041] [0072] [0073] the UE may identify the DM-RS port(s) for the UE in the downlink control information, a signal in a resource element intended for a UE may be separated and distinguished from a signal in the same resource element that is intended to convey different information than the other signal based on the PDSCH EPRE to DM-RS EPRE ratio (e.g., a -3dB average power difference between the signals), even if UE is assigned 2 or less than 2 layers, other DM-RS CDM groups may be assigned to other UEs, when  the UE is not assigned any ports   belonging to a DM-RS CDM group, i.e., absence of ports, the control signaling may indicate whether the UE should assume data is mapped to the REs of that DM-RS CDM group or not (e.g., whether rate matching around unassigned port(s) in another DM-RS CDM group should be applied),  control signaling may also indicate the existence of interfering UEs. For example, the control signaling from the network entity may indicate whether the DM-RS port(s) not assigned to the UE is assigned to another UE,  i.e., The UE may also identify a DM-RS port scrambling identifier for a DM-RS port assigned to an interfering UE)
As to claim 4. Ng teaches wherein receiving the signaling indicative of the subset comprises: identifying a number of combs to be used by the base station in the resource allocation of the UE, wherein each comb comprises a pattern of resource elements. (Ng [0013] [0038] [0040]  demodulation reference signal (DM-RS) pattern, DM-RS ports 7, 8, 11, and 13 are transmitted in the same set of resource elements (REs) with code division multiplexing (CDM) group 1, whereas DM-RS ports 9, 10, 12, and 14 are transmitted in a different set of REs with CDM group 2; the resource elements for the UEs may be multiplexed using only two ports (e.g., ports 7 and 8), for example, by assigning different scrambling ID for different UEs assigned the same DM-RS port; control signaling provided by the network entity may include at least one and possibly more of: the DM-RS Port(s) assigned to the UE)

As to claim 5. Ng teaches further comprising: identifying which of the number of combs to be used by the base station are to be used by the UE. (Ng [0013] [0036] Fig. 5,    the DM-RS ports used by the network entity for MU-MIMO multiplexing may include only ports of the same CDM group, for example, ports 7, 8, 11, and 13 , while the ports belonging to different CDM group (e.g., ports 9, 10, 12, and 14) are not transmitted)

As to claim 6. Ng teaches wherein receiving the signaling indicative of  the subset comprises: identifying one or more groupings of the total number of ports; (Ng [0013] [0031] Fig. 3, LTE demodulation reference signal (DM-RS) pattern, DM-RS ports 7, 8, 11, and 13 are transmitted in the same set of resource elements (REs) with code division multiplexing (CDM) group 1, whereas DM-RS ports 9, 10, 12, and 14 are transmitted in a different set of REs with CDM group 2, receiver 310 includes RX processing circuitry 345 that processes the received signal(s) to identify the information transmitted by the transmission point(s))
and identifying at least one of the one or more groupings that comprises the ports shared by the other UEs. (Ng [0038] [0040] [0058] [0077] Fig. 8, the resource elements for the UEs may be multiplexed using only two ports (e.g., ports 7 and 8), for example, by assigning different scrambling ID for different UEs assigned the same DM-RS port i.e. port shared; control signaling provided by the network entity may include at least one and possibly more of: the DM-RS Port(s) assigned to the UE, UEs may be scheduled with an overlapping allocation of RBs in frequency. the network entity may define a group of RBs over which the same set of UEs is allocated the same set of DMRS ports)

As to claim 7 Ng teaches wherein identifying one or more groupings of the total number of ports comprises: receiving an identification of the one or more groupings via a radio resource control (RRC) channel, a media access control (MAC) control element (CE), or any combination thereof. (Ng [0013] [0031] [0069] Fig. 3, LTE demodulation reference signal (DM-RS) pattern, DM-RS ports 7, 8, 11, and 13 are transmitted in the same set of resource elements (REs) with code division multiplexing (CDM) group 1, whereas DM-RS ports 9, 10, 12, and 14 are transmitted in a different set of REs with CDM group 2, receiver 310 includes RX processing circuitry 345 that processes the received signal(s) to identify the information transmitted by the transmission point(s))
a higher layer configuration of port scrambling ID for each DM-RS port (e.g. via an RRC) may be used to indicated the port scrambling ID to the UE)

As to claim 8 Ng Teaches wherein identifying at least one of the one or more groupings that comprises the ports shared by the other UEs comprises: receiving a bitmap indicating the at least one of the one or more groupings. (Ng [0013] [0031] [0060]LTE demodulation reference signal (DM-RS) pattern, DM-RS ports 7, 8, 11, and 13 are transmitted in the same set of resource elements (REs) with code division multiplexing (CDM) group 1, whereas DM-RS ports 9, 10, 12, and 14 are transmitted in a different set of REs with CDM group 2, receiver 310 includes RX processing circuitry 345 that processes the received signal(s) to identify the information transmitted by the transmission point(s); resource allocation defined includes a bitmap or a selection from a set of localized or distributed resource blocks and virtual resource blocks or resource block groups)
As to claim 9. Ng teaches wherein the bitmap indicates the at least one of the one or more groupings without indicating groups that comprise ports assigned for use by the UE.(Ng [0062] co-channel resource allocation may be implicitly determined by the UE using one or more of the other parameters signaled for the other UE, (e.g., port index, port RNTI, a pre-configured group ID for similarly scheduled UEs).

As to claim 12 Ng teaches further comprising: receiving a port indication indicating one or more ports to be used by the UE (Ng [0013] [0031] Fig. 3, LTE demodulation reference signal (DM-RS) pattern, DM-RS ports 7, 8, 11, and 13 are transmitted in the same set of resource elements (REs) with code division multiplexing (CDM) group 1, whereas DM-RS ports 9, 10, 12, and 14 are transmitted in a different set of REs with CDM group 2, receiver 310 includes RX processing circuitry 345 that processes the received signal(s) to identify the information transmitted by the transmission point(s)); and determining that the one or more groupings that comprise the one or more ports to be used by the UE comprise the ports shared by the other UEs. (Ng [0038] [0040] [0058] [0077] Fig. 8, the resource elements for the UEs may be multiplexed using only two ports (e.g., ports 7 and 8), for example, by assigning different scrambling ID for different UEs assigned the same DM-RS port i.e. port shared; control signaling provided by the network entity may include at least one and possibly more of: the DM-RS Port(s) assigned to the UE, UEs may be scheduled with an overlapping allocation of RBs in frequency. the network entity may define a group of RBs over which the same set of UEs is allocated the same set of DMRS ports)

As to claim 13.Ng teaches wherein the signaling comprises a radio resource control (RRC) channel, downlink control information (DCI), a media access control (MAC) control element (CE), or any combination thereof.(Ng [0065] [0069] he type of DCI format may be used to indicate the PDSCH scrambling  and  a higher layer configuration of port scrambling ID for each DM-RS port (e.g. via an RRC) may be used to indicated the port scrambling ID to the UE)

As to claim 14 Ng teaches further comprising: 2 performing a channel estimation process based at least in part on the subset. (Ng[0034] [0054] Fig. 3, Fig. 7, the de- multiplexer 705, channel estimator 710, and/or the MIMO (SU or MU) receiver 715 may utilize the information about the interfering UEs that was signaled in the control information received from the network entity as described above. To enable the advanced multi-user interference cancelation and/or suppression, the de-multiplexer 705 may receive signals from multiple ports. The channel estimator 710 may receive and estimate the channel using the RS of UE 700 and the interfering UE(s). The MIMO receiver 715 receives the channel estimate from the channel estimator 710 and uses the estimate of the channel to reduce interference that may be present in the signals intended to be received by the UE.)

As to claim 16. Ng teaches wherein the signaling comprises a downlink grant (Ng [0040] control signaling provided by the network entity may include at least one and possibly more of: the DM-RS Port(s) assigned to the UE)

As to claim 17. A method for wireless communications, comprising: communicating with a user equipment (UE) via multi-user (MU) multiple- input multiple-output (MIMO), the base station comprising a total number of ports available for MU-MIMO; (Ng [0033] [0034] Fig. 1, base station provides two semi-orthogonal DM-RS For high-order MU-MIMO, the number of users simultaneously served by the BS  can be increased significantly (e.g., 8, 10, 16, etc.). To enhance own channel estimation quality and also to enable MU interference suppression/cancelation, the number of orthogonal ports for MU-MIMO transmission can be increased, for example, to eight)
and transmitting, to the UE, signaling indicative of a subset of the total number of ports, the subset comprising ports shared by other UEs having resource allocations that overlap with a resource allocation of the UE. (Ng [0038] [0058] [0077] Fig. 8, the resource elements for the UEs may be multiplexed using only two ports (e.g., ports 7 and 8), for example, by assigning different scrambling ID for different UEs assigned the same DM-RS port i.e. port shared; UEs may be scheduled with an overlapping allocation of RBs in frequency. the network entity may define a group of RBs over which the same set of UEs is allocated the same set of DMRS ports; network entity then sends downlink control information ,downlink control information may include an indication of             whether an interfering UE is allocated a group of resource blocks that overlaps with resource blocks assigned to the UE)

As to claim 18 Ng teaches wherein transmitting the signaling indicative of the subset comprises: indicating, to the UE, a second subset of the total number of ports based at least in part on the signaling indicative of the subset, the second subset comprising ports not shared by other UEs. (Ng [0036] [0040] [0041] Fig. 5, network entity may provide control signaling to indicate the scheduling of the resources to support the high-order MU-MIMO operations, include at least one and possibly more of: the DM-RS Port(s) assigned to the UE, to facilitate MU-MIMO multiplexing between UEs, various embodiments include assignment of ports belonging to a same CDM group (e.g., ports 11 and 13). In other words, in one physical resource block (PRB), the DM-RS ports used by the network entity for MU-MIMO multiplexing may include only ports of the same CDM group, for example, ports 7, 8, 11, and 13 , while the ports belonging to different CDM group (e.g., ports 9, 10, 12, and 14 i.e., second subset) are not transmitted,; control signaling may also indicate the existence of interfering UEs. For example, the control signaling from the network entity may indicate whether the DM-RS port(s) not assigned to the UE is assigned to another UE i.e., not shared).

As to claim 19. Ng teaches wherein transmitting the signaling indicative of the subset comprises: indicating, to the UE, an absence of multiplexed code division multiplexing (CDM) ports among one or more ports allocated to the UE. (Ng [0041] [0072] [0073] the UE may identify the DM-RS port(s) for the UE in the downlink control information, a signal in a resource element intended for a UE may be separated and distinguished from a signal in the same resource element that is intended to convey different information than the other signal based on the PDSCH EPRE to DM-RS EPRE ratio (e.g., a -3dB average power difference between the signals), even if UE is assigned 2 or less than 2 layers, other DM-RS CDM groups may be assigned to other UEs, when  the UE is not assigned any ports   belonging to a DM-RS CDM group, i.e., absence of ports,, the control signaling may indicate whether the UE should assume data is mapped to the REs of that DM-RS CDM group or not (e.g., whether rate matching around unassigned port(s) in another DM-RS CDM group should be applied),  control signaling may also indicate the existence of interfering UEs. For example, the control signaling from the network entity may indicate whether the DM-RS port(s) not assigned to the UE is assigned to another UE,  i.e., The UE may also identify a DM-RS port scrambling identifier for a DM-RS port assigned to an interfering UE)

As to claim 20. Ng teaches wherein transmitting the signaling indicative of the subset comprises: indicating, to the UE, a number of combs to be used by the base station in the resource allocation of the UE. (Ng [0013] [0038] [0040]  demodulation reference signal (DM-RS) pattern, DM-RS ports 7, 8, 11, and 13 are transmitted in the same set of resource elements (REs) with code division multiplexing (CDM) group 1, whereas DM-RS ports 9, 10, 12, and 14 are transmitted in a different set of REs with CDM group 2; the resource elements for the UEs may be multiplexed using only two ports (e.g., ports 7 and 8), for example, by assigning different scrambling ID for different UEs assigned the same DM-RS port; control signaling provided by the network entity may include at least one and possibly more of: the DM-RS Port(s) assigned to the UE)

As to claim 21.Ng teaches, further comprising: indicating which of the number of combs to be used by the base station are to be used by the UE. (Ng [0013] [0036] Fig. 5,    the DM-RS ports used by the network entity for MU-MIMO multiplexing may include only ports of the same CDM group, for example, ports 7, 8, 11, and 13 , while the ports belonging to different CDM group (e.g., ports 9, 10, 12, and 14) are not transmitted)

As to claim 22.Ng teaches, wherein transmitting the signaling indicative 2 of the subset comprises: identifying, to the UE, one or more groupings of the total number of ports (Ng [0013] [0031] Fig. 3, LTE demodulation reference signal (DM-RS) pattern, DM-RS ports 7, 8, 11, and 13 are transmitted in the same set of resource elements (REs) with code division multiplexing (CDM) group 1, whereas DM-RS ports 9, 10, 12, and 14 are transmitted in a different set of REs with CDM group 2, receiver 310 includes RX processing circuitry 345 that processes the received signal(s) to identify the information transmitted by the transmission point(s))
and indicating at least one of the one or more groupings that comprises the ports shared by the other UEs (Ng [0038] [0040] [0058] [0077] Fig. 8, the resource elements for the UEs may be multiplexed using only two ports (e.g., ports 7 and 8), for example, by assigning different scrambling ID for different UEs assigned the same DM-RS port i.e. port shared; control signaling provided by the network entity may include at least one and possibly more of: the DM-RS Port(s) assigned to the UE, UEs may be scheduled with an overlapping allocation of RBs in frequency. the network entity may define a group of RBs over which the same set of UEs is allocated the same set of DMRS ports)

As to claim 23. Ng teaches wherein identifying one or more groupings of the total number of ports comprises: transmitting an identification of the one or more groupings via a radio resource control (RRC) channel, a media access control (MAC) control element (CE), or any combination thereof. (Ng [0013] [0031] [0069] Fig. 3, LTE demodulation reference signal (DM-RS) pattern, DM-RS ports 7, 8, 11, and 13 are transmitted in the same set of resource elements (REs) with code division multiplexing (CDM) group 1, whereas DM-RS ports 9, 10, 12, and 14 are transmitted in a different set of REs with CDM group 2, receiver 310 includes RX processing circuitry 345 that processes the received signal(s) to identify the information transmitted by the transmission point(s)) a higher layer configuration of port scrambling ID for each DM-RS port (e.g. via an RRC) may be used to indicated the port scrambling ID to the UE)

As to claim 24.Nig teaches wherein indicating at least one of the one or more groupings that comprises the ports shared by the other UEs comprises: transmitting a bitmap indicating the at least one of the one or more groupings. (Ng [0013] [0031] [0060]LTE demodulation reference signal (DM-RS) pattern, DM-RS ports 7, 8, 11, and 13 are transmitted in the same set of resource elements (REs) with code division multiplexing (CDM) group 1, whereas DM-RS ports 9, 10, 12, and 14 are transmitted in a different set of REs with CDM group 2, receiver 310 includes RX processing circuitry 345 that processes the received signal(s) to identify the information transmitted by the transmission point(s); resource allocation defined includes a bitmap or a selection from a set of localized or distributed resource blocks and virtual resource blocks or resource block groups)

As to claim 25. The method of claim 24, wherein the bitmap indicates the at least one of the one or more groupings without indicating groups that comprise ports assigned for use by the UE. (Ng [0062] co-channel resource allocation may be implicitly determined by the UE using one or more of the other parameters signaled for the other UE, (e.g., port index, port RNTI, a pre-configured group ID for similarly scheduled UEs).

As to claim 27.Ng teaches further comprising: transmitting a port indication indicating one or more ports to be used by the UE. (Ng [0013] [0031] Fig. 3, LTE demodulation reference signal (DM-RS) pattern, DM-RS ports 7, 8, 11, and 13 are transmitted in the same set of resource elements (REs) with code division multiplexing (CDM) group 1, whereas DM-RS ports 9, 10, 12, and 14 are transmitted in a different set of REs with CDM group 2, receiver 310 includes RX processing circuitry 345 that processes the received signal(s) to identify the information transmitted by the transmission point(s));

As to claim 28. Ng teaches wherein the signaling is a radio resource control (RRC) channel, downlink control information (DCI), a media access control (MAC) control element (CE), or any combination thereof (Ng [0065] [0069] he type of DCI format may be used to indicate the PDSCH scrambling and  a higher layer configuration of port scrambling ID for each DM-RS port (e.g. via an RRC) may be used to indicated the port scrambling ID to the UE)

As to claim 30.Ng teaches wherein the signaling comprises a downlink grant. (Ng [0040] control signaling provided by the network entity may include at least one and possibly more of: the DM-RS Port(s) assigned to the UE)

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 10, 11, 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng and further in view of Nayeb et al. (US Pub: 20170093469 A1)  hereinafter Nayeb  

As to claim 10 Ng does not teach wherein the one or more groupings are organized into separate lists, the method further comprising: receiving a list indicator identifying which of the separate lists comprises the at least one of the one or more groupings.
Nayeb teaches Nayeb wherein the one or more groupings are organized into separate lists, the method further comprising: receiving a list indicator identifying which of the separate lists comprises the at least one of the one or more groupings. (Nayeb  [0065]Table 1, Table 2,  A WTRU may be configured through a higher layer message or downlink control information (e.g., DCI Format 2C) regarding the assigned DM RS port(s), for example for indicating the antenna port(s), the scrambling identity (nSCID), and the number of layers for MU-MIMO operations in CDM group 2 using 3 bits in DCI format 2C.  WTRU decodes its downlink assignment and then identifies the assigned antenna ports, the scrambling identity, and the number of layers using the 3-bit field in its assignment i.e., bitmap (i.e., ist1) corresponds to lookup table)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Nayeb with the teaching of NG because Nayeb teaches that decoding downlink assignment in DCI would allow wtru to identify the assigned antenna ports, the scrambling identity, and the number of layers using the 3-bit field. (Nayeb [0065])
As to claim 11 the combination of Ng and Nayeb specifically Nayeb teaches  wherein the bitmap corresponds to at least one of the one or more groupings in a look up table. (Nayeb  [0065]Table 1, Table 2,  A WTRU may be configured through a higher layer message or downlink control information (e.g., DCI Format 2C) regarding the assigned DM RS port(s), for example for indicating the antenna port(s), the scrambling identity (nSCID), and the number of layers for MU-MIMO operations in CDM group 2 using 3 bits in DCI format 2C.  WTRU decodes its downlink assignment and then identifies the assigned antenna ports, the scrambling identity, and the number of layers using the 3-bit field in its assignment i.e., bitmap (i.e., ist1) corresponds to lookup table)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Nayeb with the teaching of NG because Nayeb teaches that decoding downlink assignment in DCI would allow 
As to claim 26. Ng does not teaches, wherein the one or more groupings are organized into separate lists, the method further comprising: transmitting a list indicator identifying which of the separate lists comprises the at least one of the one or more groupings.
Nayeb teaches wherein the one or more groupings are organized into separate lists, the method further comprising: transmitting a list indicator identifying which of the separate lists comprises the at least one of the one or more groupings. (Nayeb  [0065]Table 1, Table 2,  A WTRU may be configured through a higher layer message or downlink control information (e.g., DCI Format 2C) regarding the assigned DM RS port(s), for example for indicating the antenna port(s), the scrambling identity (nSCID), and the number of layers for MU-MIMO operations in CDM group 2 using 3 bits in DCI format 2C.  WTRU decodes its downlink assignment and then identifies the assigned antenna ports, the scrambling identity, and the number of layers using the 3-bit field in its assignment i.e., bitmap (i.e., ist1) corresponds to lookup table)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Nayeb with the teaching of NG because Nayeb teaches that decoding downlink assignment in DCI would allow wtru to identify the assigned antenna ports, the scrambling identity, and the number of layers using the 3-bit field. (Nayeb [0065])

Claims 15, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng and further in view of Ebrahimi et al. (US Pub: 20130039349 A1)  hereinafter Ebrahimi
As to claim 15. Ng teaches wherein the signaling is indicative of subsets of ports (Ng [0036] Fig. 5, to facilitate MU-MIMO multiplexing between UEs, assignment of ports belonging to a same CDM group (e.g., ports 11 and 13), in one physical resource block (PRB), the DM-RS ports used by the network entity for MU-MIMO multiplexing may include only ports of the same CDM group, for example, ports 7, 8, 11,  while the ports belonging to different CDM group (e.g., ports 9, 10, 12, and 14) are not transmitted i.e., group of ports)
Ng does not teach for respective sub-bands of a radio frequency spectrum band.
 Ebrahimi teaches for respective sub-bands of a radio frequency spectrum band. ( (Ebrahimi [0209] Fig. 15, Fig. 17, The number of sub-bands corresponding to number of RRHs, and number of antenna ports per sub band signaled via RRC message to a set of UEs supporting CoMP (e.g. Rel-11 UEs) in a system bandwidth)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Ebrahimi with the teaching Ng because Ebrahimi teaches that allocating number of antenna ports per sub band signaled via RRC message and size in RBs of the different sub-bands would allow the UE to cycle this allocation in time, so that the UE is able to measure the wideband channel from each RRH. (Ebrahimi [0209])

As to claim 29. Ng teaches wherein the signaling is indicative of subsets of ports (Ng [0036] Fig. 5, to facilitate MU-MIMO multiplexing between UEs, assignment of ports belonging to a same CDM group (e.g., ports 11 and 13), in one physical resource block (PRB), the DM-RS ports used by the network entity for MU-MIMO multiplexing may include only ports of the same CDM group, for example, ports 7, 8, 11,  while the ports belonging to different CDM group (e.g., ports 9, 10, 12, and 14) are not transmitted i.e., group of ports)
Ng does not teach for respective sub-bands of a radio frequency spectrum band.
 Ebrahimi teaches for respective sub-bands of a radio frequency spectrum band. ( (Ebrahimi [0209] Fig. 15, Fig. 17, The number of sub-bands corresponding to number of RRHs, and number of antenna ports per sub band signaled via RRC message to a set of UEs supporting CoMP (e.g. Rel-11 UEs) in a system bandwidth)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Ebrahimi with the teaching Ng because Ebrahimi teaches that allocating number of antenna ports per sub band signaled via RRC message and size in RBs of the different sub-bands would allow the UE to cycle this allocation in time, so that the UE is able to measure the wideband channel from each RRH. (Ebrahimi [0209])

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATIQUE AHMED/Primary Examiner, Art Unit 2413